        Case 1:20-cv-00112-DAD-JLT Document 22 Filed 04/15/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CASEY LYNN ROBINSON,                            )   Case No.: 1:20-cv-00112-DAD-JLT
                                                     )
12                  Plaintiff,                       )   ORDER DISCHARGING THE ORDER TO SHOW
                                                     )   CAUSE TO COUNSEL MITCHELL PHILLIP
13          v.                                       )   BECK
                                                     )
14   SHERWIN WILLIAMS CO., et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          The Court ordered Plaintiff’s counsel Mitchell Phillip Beck to show cause in writing why

18   sanctions should not be imposed for his failure to seek admission in this Court. (Doc. 16.) The Court’s

19   records indicate that on April 7, 2020, a notice of disassociation of the Law Offices of Larry H. Parker

20   and Mitchell Beck was filed (Doc. 19), and Stacy Cutting of Bish Law filed a declaration and notice of

21   appearance on behalf of Plaintiff (Docs. 17, 18). Accordingly, the order to show cause dated March

22   30, 2020 (Doc. 16) is DISCHARGED.

23
24   IT IS SO ORDERED.

25      Dated:     April 15, 2020                             /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                         1
